Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 1/27/2022, which was received 3/25/2022. Acknowledgement is made to the amendment to claims 1-4,7-13,15 and 16. Applicant’s amendment and remarks have been carefully considered and were persuasive, therefore, the following reasons for allowance are provided below:

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-16 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1 and 16.
	The independent claims are found to be allowable for the reasons stated in the remarks filed 3/25/2022 and because the claims as a whole are not fairly taught by the claims as a while. Fore instance, the cited are does not teach “an electronic document recognition component that dynamically recognizes metadata about the electronic documents via contents of the electronic documents; the electronic document recognition component is further configured to analyze electronic document data of the electronic documents to identify a sender and a receiver of the electronic documents and determine a format of the electronic document;
the electronic document recognition component is further configured to determine the sender of the electronic document by tracing a connection by which the electronic document was communicated, in response to no sender being identified, wherein the tracing of the connection includes determining whether an authentic connection was used or whether the electronic document is encrypted and signed and, in response to the electronic document being encrypted and signed, determining that whoever signed the electronic document is the sender of the electronic document, the electronic document recognition component is further configured to communicate, to the identified receiver, the electronic document; wherein the identifying of the receiver is based at least in part on the traced connection by which the electronic document was communicated”

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625